Ethridge, J.
(dissenting.) In my opinion this case cannot be distinguished from Guion v. Pickett, 42 Miss. 77. The doctrine of that case is supported by the great weight of authority and by the text-books. The Texas case of Jacobs v. McClintock, 58 Tex. 72, relied on by the appellees adopts the contrary theory to that of strict construction of the power to appoint substitute trustees, and is contrary to the great weight of authority:
The clause in the present deed of trust reads as follows:
“If from any cause E. K. Mims, the trustee above named, or any succeeding trustee, should fail or refuse to act as such when thereto requested, that then and in that event the party of the third part, or the legal holder of the notes herein secured, shall have the right to appoint in writing *522anoher person in tbe place and stead of the said E. K. Mims, or of any succeeding or substituted trustee,” etc.
It Avill be noted from this provision that the power of the beneficiary in the deed of trust to appoint a substituted trustee depended upon the failure or refusal of Mims to act as such trustee when thereto requested. He could not fail or refuse until the request for him to act had been first made. He had no power to act on his own initiative even though the debt might be past due and unpaid. He must act upon the request of the beneficiary and the right of the beneficiary to name a trustee, instead of one named by agreement of the parties, could not arise until a request had been made of Mims and Mims had failed or refused to act after such request. When Mims died before the maturity of the indebtedness he ceased to be a person, and no request could be made of him, and he could not fail to act in the sense of the instrument, because he was incapable of doing anything. In such case the instrument could not be executed in pais without the parties either agreeing upon a trustee, or, in case of disagreement, have one appointed by the chancery court. Each party has an equal right in the selection of the trustee unless they have already waived such right by contract, and the doctrine of strict construction will prevent one of the parties appointing a trustee Avithout the consent of the other, unless the poAver, strictly construed, authorized him to do so, which clearly is not the case in this case. It Avas therefore error for the court to uphold the sale by the substituted trustee.
The Chief Justice concurs in this dissent.